Citation Nr: 0821292	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  04-03 936 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right hip disorder to include residuals of a total right hip 
replacement.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel

INTRODUCTION

The veteran had active service from August 1951 to July 1953.  

This matter returns to the Board of Veterans' Appeals (Board) 
following a Remand issued in August 2006.  This matter was 
originally on appeal from an April 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin.  

This appeal remains in advanced on the docket status because 
of the veteran's advanced age.  38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2007).  

As noted in the August 2006 Remand, the veteran requested a 
Travel Board hearing in his February 2004 VA Form 9; however, 
a statement received later that month shows that the veteran 
asked for a hearing at the Regional Office before a Hearing 
Officer instead of a hearing before a member of the traveling 
section of the Board.  The record reflects that a hearing 
before the RO was held in November 2004.  Therefore, the 
veteran's request for a Board hearing has been withdrawn.  


FINDINGS OF FACT

1.  By an unappealed April 1972 rating decision, the RO 
denied the veteran's claim for service connection of a hip 
and back condition because the service medical records showed 
no reference to treatment for a hip or back condition (except 
for lumbar lordosis noted at separation) and no complaints 
pertaining to the lower extremities or back were shown during 
the post-service period until a then-recent hospitalization.

2.  Evidence received subsequent to the April 1972 RO rating 
decision is evidence not previously submitted that relates to 
an unestablished fact necessary to substantiate the claim, is 
neither cumulative nor redundant, and presents a reasonable 
possibility of substantiating the claim.

3.  The competent medical evidence of record does not show 
that the veteran's currently diagnosed right hip disorder to 
include residuals of a total right hip replacement is related 
to his active military service or that arthritis of the right 
hip manifested to a compensable degree within a year of 
separation from service.


CONCLUSIONS OF LAW

1. The April 1972 RO rating decision is final.  38 U.S.C.A. 
§ 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1972).  
 

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for a right hip 
disorder is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 
7105(c) (West 2002); 38 C.F.R. §§ 3.156, 3.159, 20.302, 
20.1103 (2007).  

3.  A right hip disorder to include residuals of a total 
right hip replacement was not incurred in or aggravated by 
active military service; nor may arthritis of the right hip 
be presumed to have been incurred therein.   38 U.S.C.A. 
§§ 1110, 1112, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Board Remand and the Veterans Claims Assistance Act of 
2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr. 
5, 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, remand and subsequent RO actions may 
"essentially cure [] the error in the timing of notice").  
VCAA notice should also apprise the veteran of the criteria 
for assigning disability ratings and for award of an 
effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).    
 
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  However, the 
requirement of requesting that the claimant provide any 
evidence in her possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  

In correspondence dated in March 2003, the RO apprised the 
veteran of the information and evidence necessary to 
substantiate his claim, which information and evidence that 
he was to provide, and which information and evidence that VA 
will attempt to obtain on his behalf.  The RO explained that 
most service connection claims require evidence of in-service 
occurrence or aggravation of a disease or injury, or an event 
which occurred in service that caused an injury or disease.  
The RO also noted that the information and evidence of record 
must show a current disability or persistent or recurrent 
symptoms of disability that may be associated with active 
military service.  The RO additionally asked the veteran to 
identify all evidence of any post-service treatment for a 
right hip disorder, send evidence showing in-service 
occurrence or aggravation of his claimed disease and injury, 
and send records pertaining to his December 2002 right hip 
surgery.  The RO further included description of secondary 
sources that may be helpful in confirming in-service 
incurrence or aggravation of his claimed disease or injury.  
Moreover, the RO sent multiple follow-up notice letters from 
December 2004 to September 2006.      

The Board observes that the March 2003 VCAA letter does not 
address the elements of degree of disability and effective 
date with respect to the veteran's claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Nonetheless, the 
veteran's claim is being denied on the merits for reasons 
explained in greater detail below and no disability rating or 
effective date will be assigned, which renders the absence of 
notice of these elements moot.  Additionally, the RO included 
explanation of disability ratings and effective dates in its 
March 2006 and September 2006 follow-up notice letters and 
the claim was readjudicated in March 2008.  

Furthermore, the veteran's claim is found to be reopened by 
way of the submission of new and material evidence for 
reasons explained in greater detail below.  Thus, any notice 
defect regarding the veteran's request to reopen his 
previously denied claim is also deemed harmless error in this 
case.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Moreover, the Board notes that the RO provided the veteran 
with a copy of the April 2003 rating decision, the January 
2004 Statement of the Case (SOC), and the Supplemental 
Statements of the Case (SSOCs) dated in March 2004, December 
2005, March 2006, and March 2008, which included a discussion 
of the facts of the claim, pertinent laws and regulations, 
notification of the basis of the decision, and a summary of 
the evidence considered to reach the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO obtained the 
voluminous VA treatment records from 1966 to 2007 identified 
as relevant to the veteran's claim as well as service medical 
records to include the veteran's service pre-induction and 
separation examination reports.    

The Board observes that the veteran wrote in a November 2004 
statement that he believed that his service medical records 
were incomplete and asked that the RO attempt to obtain his 
complete service medical records in addition to alternative 
records such as sick call records.  In December 2004 and 
April 2005, the RO submitted requests to U.S. Army and Joint 
Services Records Research Center (JSRRC) for a search of the 
veteran's service medical records from August 1951 to July 
1953 and from October 1952 to December 1952, respectively.  
JSSRC mailed all available service medical records and/or 
SGOs (i.e., one service personnel record) in August 2005.  
Additionally, the Board notes that the RO sent letters in 
August 2005 and October 2005 to the address of R.W. as 
identified by the veteran to attempt to obtain a buddy 
statement in support of the veteran's claim but no response 
was received.  The RO notified the veteran in October 2005 
correspondence that R.W. had not responded to said letters 
and advised the veteran to contact R.W. and ask him to send 
to VA the statement.  The veteran responded in March 2006 
that he had no other information or evidence to give VA. 

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
veteran's claim.  However, the Board finds that the evidence, 
which reveals that the veteran did not have the claimed 
disorder during service and does not reflect competent 
evidence showing a nexus between service and the disorder at 
issue, warrants the conclusion that a remand for an 
examination and/or opinion is not necessary to decide the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2007).  As service and post-service medical 
records provide no basis to grant the claims as will be 
explained in greater detail below, and in fact provide 
evidence against the claim, the Board finds no basis for a VA 
examination or medical opinion to be obtained.  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to the claim.  The Board further finds that 
the RO complied with its August 2006 Remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Accordingly, the Board will 
proceed with appellate review.  


II.	New and Material Evidence 

The record reflects that the veteran previously filed a claim 
for a back and hip condition in March 1972.  In the April 
1972 rating decision, the RO denied the claim because the 
service medical records showed no reference to treatment for 
a hip or back condition (except for lumbar lordosis noted at 
separation) and no complaints pertaining to the lower 
extremities or back were shown during the post-service period 
of VA hospitalizations or examinations until a then-recent 
hospitalization.  The veteran was advised of the April 1972 
rating decision and his appellate rights in April 1972; 
however, he did not appeal the decision and it became final.  
38 U.S.C.A. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 
19.153 (1972).  

As the veteran was previously denied service connection for a 
back and hip condition in April 1972 and the veteran's 
current claim for a right hip disorder rests upon the same 
factual basis (i.e., a back or hip injury in service) as his 
initial claim in March 1972, the Board will address the 
veteran's claim as a request to reopen.  Boggs v. Peake, No. 
2007-7137 (Fed. Cir. March. 26, 2008).  

The Board may not consider a previously and finally 
disallowed claim unless new and material evidence is 
presented.  The definition of "new and material evidence" 
was revised in August 2001 to require that the newly 
submitted evidence relate to an unestablished fact necessary 
to substantiate the claim and present the reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156 
(2002).  The change in the law pertains to claims filed on or 
after August 29, 2001.  Duty to Assist, 66 Fed. Reg. 45, 620 
(Aug. 29, 2001).  As the veteran's application to reopen his 
claim for entitlement to service connection for a right hip 
disorder was initiated in January 2003, the revised 
definition of "new and material evidence" is applicable to 
his claim.  

Additional medical evidence pertinent to the veteran's low 
back claim has been received subsequent to the April 1972 
rating decision.  After reviewing such evidence, the Board 
finds that it qualifies as new and material evidence 
sufficient to reopen the claim.  In particular, the veteran's 
VA medical records contain multiple assessments of 
degenerative joint disease of the right hip and show that he 
underwent a total right hip arthroplasty in December 2002.  
There was no clear diagnosis of a right hip disorder at the 
time of the April 1972 rating decision.  Instead, the 
veteran's symptoms appear to have been attributed to 
peripheral neuropathy at that time.    

Thus, evidence received subsequent to the April 1972 rating 
decision was not previously considered by VA, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  
Indeed, the evidence contains a current diagnosis of a right 
hip disorder.  

Accordingly, having determined that new and material evidence 
has been submitted, the veteran's claim for service 
connection of a right hip disorder is successfully reopened.


III.	Service Connection for Right Hip Disorder

The veteran seeks service connection for a right hip 
disorder.  At the November 2004 RO hearing, the veteran 
reported that he dislocated his hip while serving in Alaska 
when he slipped and fell attempting to step onto a truck.  He 
also recalled that he received medical treatment for his 
injury at that time and had a period of restricted duty due 
to his hip injury.  It is further contended by the veteran 
that the in-service injury to his right hip caused his 
current right hip disorder.  

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2007).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2007).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2007).  Where a veteran served continuously for 
ninety (90) days or more during a period of war, or during 
peacetime service after December 31, 1946, and arthritis 
becomes manifest to a degree of 10 percent or more within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).  This presumption is 
rebuttable by affirmative evidence to the contrary.

The medical evidence of record clearly shows that the veteran 
currently suffers from a right hip disorder.  The voluminous 
VA medical records contain multiple assessments of 
degenerative joint disease of the right hip.  The Board 
additionally notes that the December 2002 VA operative report 
details the veteran's right total hip arthroplasty.   

Nonetheless, the medical evidence does not show that the 
veteran's current right hip disorder is related to service or 
that right hip arthritis manifested to a compensable level 
within a year of discharge.  While the veteran has asserted 
that he received treatment for a hip injury in service, the 
service treatment records are negative for any complaints, 
findings, or treatment of a right hip disorder.  It is also 
noted that the veteran consistently denied a history of 
injury and made no mention of any right hip problems when 
seeking medical treatment for other ailments at the VA clinic 
from January 1966 to December 1969.  Indeed, the earliest 
complaint of record related to the veteran's right hip is 
documented in 1971 (i.e., the veteran told his medical 
examiner that his upper right hip "still" annoyed him in 
March 1971), approximately 18 years after discharge.  While 
the Board acknowledges that the veteran's statement to his 
examiner implies that he had experienced pain of his right 
hip prior to March 1971, the veteran did not indicate when 
such problems began at that time and the documented evidence 
of record does not reveal any complaints prior to that date.  
Moreover, there is no competent medical evidence or opinion 
of record that links the veteran's right hip disorder to his 
military service or to the year following his discharge.  

Although the Board notes that the veteran has contended that 
his current right hip disorder is related to service, the 
record reflects that he lacks the requisite expertise to 
offer a competent medical opinion regarding the cause of his 
right hip disorder.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Thus, his opinion is afforded no probative value.    

As the competent medical evidence does not show that the 
veteran's current right hip disorder is related to service or 
that arthritis of the right hip manifested to a compensable 
degree within a year of separation from service, the 
preponderance of the evidence weighs against the veteran's 
claim and service connection for the veteran's right hip 
disorder to include residuals of a total right hip 
replacement is not warranted on either a direct or 
presumptive basis.  38 C.F.R. § 3.303, 3.307, 3.309 (2007).    

Under the provisions of 38 U.S.C.A. § 5107(b), the benefit of 
the doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  The 
preponderance of the evidence, however, is against the 
veteran's claim and that doctrine is not applicable.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).




	(CONTINUED ON NEXT PAGE)




ORDER

Having submitted new and material evidence, the veteran's 
claim of entitlement to service connection for a right hip 
disorder to include residuals of a total right hip 
replacement is reopened.  

Service connection for a right hip disorder to include 
residuals of a total right hip replacement is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


